Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 4-9, 12, 13 and 24 are allowable. Claims 10, 11 and 14-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I and II, as well as Species A and B, as set forth in the Office action mailed on 4/20/2020, is hereby withdrawn and claims 10, 11 and 14-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with John Fonder on 2/5/2021.

The application has been amended as follows: 
See attached claim amendments. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests, when the claims are taken as a whole, a method for producing a cut in a transparent material of the eye, comprising focusing optical radiation along an optical axis into a focus situated in the eye and providing an image field in which the focus lies and which has an image field size, moving the focus of the optical radiation to form a specific curved cut with multiple oscillations having a maximum extent along the optical axis (as claimed) and generating the cut surface in the transparent material by moving the position of the focus along the path, wherein moving the position of the focus along the path further comprises shifting the image field transverse to the optical axis to move the position of the focus transverse to the optical axis.
The closest prior art is Frey, Anderson, and Rathjen (as detailed in the NF mailed 7/17/2020).  However, applicant’s arguments related to the combination of Frey and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792